1

2

3

4

5                                   UNITED STATES DISTRICT COURT

6                                           DISTRICT OF NEVADA
7                                                       ***
      JOSHUA LERNER,
8
                                                           Case No. 2:20-cv-02304-APG-VCF
                           Plaintiff,
9
      vs.                                                  Order
10
      ADESA NEVADA, LLC, a Nevada limited                  SECOND AMENDED COMPLAINT (ECF NO.
11    liability corporation dba ADESA LAS VEGAS, et        7)
      al.,
12
                            Defendants.
13

14

15          Before the Court is pro se plaintiff Joshua Lerner’s second amended complaint (ECF No. 9). The

16   Court orders that plaintiff may proceed with his claims.

17                                                 DISCUSSION
18
            The Court previously denied Lerner’s informa pauperis application because it was incomplete.
19
     (ECF No. 5) The Court later granted Lerner’s updated informa pauperis application (ECF No. 6) and
20
     dismissed (1) plaintiff’s amended complaint (ECF No. 4) and (2) plaintiff’s supplement to the amended
21
     complaint (ECF No. 7) without prejudice. When Lerner filed the supplement (which the Court found,
22
     “appear[ed] to be important to the allegations in his amended complaint”) the Court found that
23
     “plaintiff’s amended complaint [was] not complete in itself.” (ECF No. 8). The Court now screens
24

25
     Lerner’s second amended complaint.

     //
     I.     Whether Lerner’s Second Amended Complaint States a Plausible Claim
1
                a. Legal Standard
2

3           Federal Rule of Civil Procedure 8(a)(2) provides that a complaint must contain “a short and plain

4    statement of the claim showing that the [plaintiff] is entitled to relief.” The Supreme Court’s decision in

5    Ashcroft v. Iqbal states that to satisfy Rule 8’s requirements, a complaint’s allegations must cross “the

6    line from conceivable to plausible.” 556 U.S. 662, 680 (2009) (quoting Bell Atlantic Corp. v. Twombly,
7    550 U.S. 544, 547, (2007)). Rule 12(b)(6) of the Federal Rules of Civil Procedure provides for
8
     dismissal of a complaint for failure to state a claim upon which relief can be granted. A complaint
9
     should be dismissed under Rule 12(b)(6) "if it appears beyond a doubt that the plaintiff can prove no set
10
     of facts in support of his claims that would entitle him to relief." Buckey v. Los Angeles, 968 F.2d 791,
11
     794 (9th Cir. 1992).
12
            “[W]hen a plaintiff files an amended complaint, ‘[t]he amended complaint supersedes the
13
     original, the latter being treated thereafter as non-existent.’” Rhodes v. Robinson, 621 F.3d 1002, 1005
14
     (9th Cir. 2010) (quoting Loux v. Rhay, 375 F.2d 55, 57 (9th Cir.1967)). An amended complaint must be
15

16   “complete in itself, including exhibits, without reference to the superseded pleading.” LR 15-1(a). “[A]

17   pro se complaint, however inartfully pleaded, must be held to less stringent standards than formal

18   pleadings drafted by lawyers.” Erickson v. Pardus, 551 U.S. 89, 94 (2007) (quoting Estelle v. Gamble,

19   429 U.S. 97, 106 (1976)).
20
                b. Plaintiff’s Second Amended Complaint
21
             Lerner brings claims against multiple defendants for (1) religious discrimination (hostile work
22
     environment) in violation of Title VII 42- U.S.C. Section 2000e-2; (2) retaliation in violation of Title
23
     VII 42- U.S.C. Section 2000e-2; and (3) retaliation per Nevada Revised Statute Section 613.340. (ECF
24
     No. 9). Plaintiff also attached an exhibit: a right to sue letter from the U.S. Equal Employment
25

                                                          2
     Opportunity Commission. (Id.)
1
              Plaintiff alleges in his second amended complaint that his previous employer Adesa Corporation
2

3    LLC1 discriminated against him based on his religion after he requested time off for Jewish holidays.

4    (Id. at 5). Plaintiff alleges that his supervisors and co-workers made discriminatory comments about the

5    Jewish religion. (Id.) For example, plaintiff alleges that his supervisor Berger stated, “You shouldn’t be

6    hot in the office as the Jews built the pyramids in Egypt” after plaintiff complained about his air
7    conditioner not working in the middle of the summer.
8
              Plaintiff further alleges that another supervisor Maniscalco bought him a bible, and after he told
9
     his supervisor he did not feel comfortable talking about Jesus with her, that she and other managers
10
     created a hostile work environment and began to assign him an increasing workload outside of his
11
     responsibilities. (Id.) Plaintiff alleges that Adesa terminated his employment after he complained about
12
     Maniscalco’s retaliatory and discriminatory actions. (Id. at 4). Plaintiff also alleges that Adesa
13
     terminated him after he made both formal and informal complaints about his manager’s actions in
14
     violation of state law. (Id. at 15). Plaintiff alleges his claims are timely, that he exhausted his federal
15

16   administrative remedies when he filed a charge with the Equal Employment Opportunity Commission,

17   that the EEOC issued a right a sue letter, and that he filed this lawsuit within 90 days of receiving this

18   letter. (Id.).

19            The Court has jurisdiction over plaintiff’s Title VII claims because they arise under federal law.
20
     28 U.S.C. § 1331. Title VII states it is unlawful for employers to discriminate based on religion. 42
21
     U.S.C. § 2000e-2(a). “To establish a prima facie case under Title VII, a plaintiff must offer proof: (1)
22
     that the plaintiff belongs to a class of persons protected by Title VII; (2) that the plaintiff performed his
23

24
     1
       Plaintiff alleges that the Adesa Corporation LLC is owned by defendant Kar Auction Services Inc. and
25   that he worked for the “Adeaa Las Vegas” location. (Id. at 3-4).
                                                            3
     or her job satisfactorily; (3) that the plaintiff suffered an adverse employment action; and (4) that the
1
     plaintiff's employer treated the plaintiff differently than a similarly situated employee who does not
2

3    belong to the same protected class as the plaintiff.” Cornwell v. Electra Cent. Credit Union, 439 F.3d

4    1018, 1028 (9th Cir. 2006).

5           “To establish a prima facie case of retaliation, a plaintiff “must establish that (1) he undertook a

6    protected activity under Title VII, (2) his employer subjected him to an adverse employment action, and
7    (3) there is a causal link between those two events.” McGill v. McDonald, 237 F. Supp. 3d 1049, 1056
8
     (D. Nev. 2017) (quoting Vasquez v. Cty. of Los Angeles, 349 F.3d 634, 646 (9th Cir. 2003), as amended
9
     (Jan. 2, 2004)). The Court has supplemental jurisdiction over plaintiff’s state law discrimination claim
10
     (NRS 613) because he has demonstrated that the Court has jurisdiction over his Title VII claims. 28
11
     U.S.C. § 1367(a). “In order to establish subject matter jurisdiction over her Title VII claim, Plaintiff was
12
     required to exhaust her administrative remedies…by filing a timely charge with the EEOC, or the
13
     appropriate state agency, thereby affording the agency an opportunity to investigate the charge.” B.K.B.
14
     v. Maui Police Dep't, 276 F.3d 1091, 1099 (9th Cir. 2002), as amended (Feb. 20, 2002), citing 42 U.S.C.
15

16   § 2000e–5(b).

17          Plaintiff alleges that he was discriminated against because of his religion pursuant to Title VII.

18   He also alleges that he performed his job satisfactorily, even after his managers gave him a greater

19   workload in alleged retaliation. Plaintiff alleges that defendants did not terminate other people with
20
     similar job titles and read liberally he alleges that the defendants treated non-Jewish employees
21
     differently than him because he alleges that when everyone went back to work in the middle of the
22
     pandemic, his supervisors terminated him without explanation. Plaintiff states colorable claims for
23
     discrimination under Title VII, 29 USC Sections 621 to 634, and NRS 613. Plaintiff also alleges he
24
     timely filed suit within 90 days of receiving his right to sue letter. Plaintiff also alleges he was
25

                                                            4
     terminated after reporting his supervisor’s actions, which fulfills the requirements of a retaliation claim.
1
     Since the plaintiff’s second amended complaint is already on the docket, the Clerk need not re-file the
2

3    second amended complaint.

4           ACCORDINGLY,

5           IT IS ORDERED that plaintiff Lerner may now proceed with his claims against the defendants

6    in his second amended complaint. (ECF No. 9).
7           IT IS FURTHER ORDERED that the Clerk of Court is directed to issue the summons.
8
            IT IS FURTHER ORDERED that plaintiff must file a notice with the Court stating that he has
9
     served the defendants within 20 days of service. Plaintiff must serve the defendants or file a motion for
10
     an extension of time to serve the defendants by Thursday, August 26, 2021. Failure to do so could result
11
     in dismissal.
12
                                                      NOTICE
13
            Pursuant to Local Rules IB 3-1 and IB 3-2, a party may object to orders and reports and
14
     recommendations issued by the magistrate judge. Objections must be in writing and filed with the Clerk
15

16   of the Court within fourteen days. LR IB 3-1, 3-2. The Supreme Court has held that the courts of appeal

17   may determine that an appeal has been waived due to the failure to file objections within the specified

18   time. Thomas v. Arn, 474 U.S. 140, 142 (1985). This circuit has also held that (1) failure to file

19   objections within the specified time and (2) failure to properly address and brief the objectionable issues
20
     waives the right to appeal the District Court's order and/or appeal factual issues from the order of the
21
     District Court. Martinez v. Ylst, 951 F.2d 1153, 1157 (9th Cir. 1991); Britt v. Simi Valley United Sch.
22
     Dist., 708 F.2d 452, 454 (9th Cir. 1983).
23
            Pursuant to LR IA 3-1, the plaintiff must immediately file written notification with the court of
24
     any change of address. The notification must include proof of service upon each opposing party’s
25

                                                           5
     attorney, or upon the opposing party if the party is unrepresented by counsel. Failure to comply with this
1
     rule may result in dismissal of the action.
2

3           IT IS SO ORDERED.

4           DATED this 28th day of May 2021.

5                                                                _________________________
                                                                 CAM FERENBACH
6                                                                UNITED STATES MAGISTRATE JUDGE
7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

                                                         6
